SUR PETITION FOR REHEARING
The petition for rehearing filed by appellants, Matthew P. Boylan and Lowenstein, Sandler, Kohl, Fisher & Boylan, in the above entitled case having been submitted to the judges who participated in the decision of this court and to all other available circuit judges of the circuit in regular active service, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
Judges Higginbotham and Scirica would grant the petition for rehearing for the reasons set forth in their separate dissenting statements.